  Case 19-02503       Doc 47   Filed 02/24/20 Entered 02/24/20 14:50:45                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:     19-02503
SHIRAZA M. KHAN                                )
SUHAIL T. KHAN                                 )                Chapter: 13
                                               )
                                                                Honorable David D. Cleary
                                               )
                                               )
               Debtor(s)                       )

                           ORDER MODIFYING THE AUTOMATIC STAY

       This cause, coming on to be heard pursuant to the Motion of Princeton Condominium
Association to modify the automatic stay, Princeton Condominium Association appearing by counsel,
Ronald J. Kapustka of Kovitz Shifrin Nesbit, and the Court, being duly advised in the premises:

   NOW ORDERS:

  1. The Motion of Princeton Condominium Association to Modify the Automatic Stay is hereby
granted.

   2. Princeton Condominium Association is hereby permitted to proceed with its eviction action in
respect to the property commonly known as 5503 McDonough Road, Hoffman Estates, Illinois to file
its lien on the property and to collect assessments against the Debtor pre and post-petition.

  3. Rule 4001 (a) (3) is not applicable, and the effect of this order is not stayed.

  4. This order is effective March 24, 2020.

                                                            Enter:


                                                                     Honorable David D. Cleary
Dated: February 24, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Ronald J. Kapustka
 Kovitz Shifrin Nesbit
 175 North Archer Ave., Mundelein, IL 60060
 Tel. (847) 537-0500 / Fax (847) 537-0550
 rkapustka@ksnlaw.com; ndaily@ksnlaw.com
 ARDC No. 6203095
 KSN FILE (CPR21-61003)
